RESCRIPT
BLODGETT, J.
These two cases, tried together, were heard upon motions for a new trial by the plaintiffs on the ground of inadequate damages.
Elias Kanarky, a driver of the automobile which was damaged in a collision with a ear belonging to defendant, brought aetion for personal damages.
Joseph Kanarky, owner of the ear damaged, brought action for damages to the car.
Elias recovered a verdict for $50.
Joseph recovered a verdict for $100.
The jury, in returning verdicts in both cases for plaintiffs respectively, and in a third ease tried at the same time brought by the Phillips Wire Co. against Elias Kanarky, by bringing in a verdict for defendant, evidently determined the question of negligence in favor of the plaintiff Elias.
As to amount of damages in the ease of injury to the car, there was no contradictory testimony. The bill for repairs to the Kanarky car was testified to as $230.85. The amount of the verdict returned by the jury was $100.
In the case of Elias Kanarky, the driver, the uneontradieted testimony is that a rib was broken and there was a loss of wages of one month at $15 per week, and a doctor’s bill between $35 and $40.
The jury returned a verdict for. $50.
The verdict was apparently a compromise as to amount and not in accordance with uneontradieted evidence.
New trial granted in each case upon the question of damages.